UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: March 19, 2009 (Date of Earliest Event Reported) On Assignment, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-20540 95-4023433 (State or Other (Commission (I.R.S. Employer Jurisdiction of Incorporation) File Number) Identification No.) 26651 West Agoura Road, Calabasas, California91302 (Address of Principal Executive
